Exhibit 99.2 3rd Quarter Performance Overview May 2010 3rd Quarter Highlights ►Continued execution and implementation of strategic initiatives drove a strong quarter ►Net income of $313,000 (for the three months ended March 31, 2011) due to increased volume of interest- earning assets, decreased borrowings and lower interest expense on deposits ►Net interest margin expanded to 3.60% for the nine months ended March 31, 2011, up from 3.37% for the same period last year ►Significant growth opportunities in the commercial sector ►Commercial banking team has been successful in generating both loans and low cost deposits ►Superior asset quality profile as of March 31, 2011 ►NPAs/ assets of 0.08% ►Continued track record of low levels of charge-offs ►Reserves/ NPAs of 408.7% ►Significant capital levels ►TCE ratio of 23.2% ►Strong aftermarket performance since the 2nd Step conversion in December ►Stock up approximately 32% since the 2nd step transaction* ►Maintained $0.06 per share quarterly dividend 2 * As of April 29, 2011. Continued Loan Growth ►Commercial lending initiatives have resulted in significant loan portfolio growth and diversification ►New commercial lending staff was able to rapidly generate quality loans through borrowers with which the lending staff has strong historical relationships ►During the 2nd & 3rd quarters additional lenders were added to the staff ►Loans held for sale have decreased from $13.4 million as of June 30, 2010 to $1.1 million as of March 31, 2011 (due to expedited procedures for loan sales) 3 Dollars in thousands Strong Asset Quality ►Home Federal’s credit profile has fared significantly better than its peers ►Conservative underwriting has resulted in low levels of non-performing loans and net charge-offs ►Since 2009 new commercial lending policies, procedures and systems have been established ►Third party commercial loan review conducted annually ►File review conducted monthly Source:Company filings, SNL Financial. Texas Ratio defined as (non-performing assets and loans 90 days past due) / (tangible equity and loan loss reserve). 4 Deposit Base ►Home Federal’s initiatives have begun to improve the funding base of the Company ►Total deposits have grown 81% since June 30, 2008 ►Continue to emphasize increasing commercial deposits and introduce new products to commercial customers and expand our customer base ►Established relationship pricing at the bank level ►Deposits are comprised of local relationships 5 Deposit Growth ►As the loan and deposit mix has changed, the net interest margin and earnings have improved ►Earnings are expected to benefit from increased commercial lending efforts ►Home Federal has experienced significant mortgage originations, which has provided meaningful non-interest income Strong, Consistent Financial Performance 6 Net Interest Margin Expansion & Net Income Dollars in thousands For the Twelve Months Ended Nine Months Ended Note: In fiscal year 2008 & 2009, Home Federal incurred related merger and stock issuance expenses of $833,000 and $133,000, respectively. Stock Price Performance 7 ►Home Federal Bancorp, Inc. of Louisiana stock has significantly out performed peers, southwest thrifts and the broad bank indices since its 2nd step transaction Price Performance Since 12/23/10 Source:SNL Financial. Pricing data as of April 29, 2011. Peers include nationwide thrifts with market capitalizations between $30 million and $50 million and assets less than $1 billion.
